11/21/2022



                                                                                  Case Number: DA 21-0086




            IN THE SUPREME COURT OF THE STATE OF MONTANA

STATE OF MONTANA,                               No. DA-21-0086

               Plaintiff and Appellee,          ORDER GRANTING
                                                SECOND UNOPPOSED
       v.                                       MOTION FOR
                                                EXTENTSION OF TIME
LUKE STROMMEN,                                  TO FILE REPLY BRIEF

               Defendant and Appellant.

      Upon consideration of Appellant’s Unopposed Motion for Extension of

Time to File Reply Brief and good cause appearing, IT IS HEREBY ORDERED

that Appellant’s Reply Brief shall be filed on or before December 30, 2022.




                                                                       Electronically signed by:
                                          1                                  Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 21 2022